DETAILED ACTION
Application 15/698121, “SEALED SECONDARY BATTERY”, was US filed on 9/7/17 and claims priority from a foreign application filed on 9/9/16. 
This Office Action on the merits is in response to communication filed on 12/23/20.  

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 1 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art includes Matsuda (US 2014/0045022), Kusukawa (US 2012/0244423) and Minamikata (JP 2013-105691) and Fujita (US 2011/0052971) which are relevant to the claimed invention as described in the 5/15/20 and 9/29/20 Non-Final Rejections.  The previously cited art teaches all welding marks should be disposed within D/2 of the top side of a laminated body having a rectangular parallelepiped structure.  Therefore, the previously presented rejection based on the above cited references has been withdrawn.  Additional uncited references Hamaguchi (JP 2013/149388), Fujikawa (US 2011/0052971), and Byun (US 2010/0266894) are found to provide relevant teachings on the positioning of weld bonding locations, but do not appear to cure the above described deficiency of the prior art.  
Upon an updated search, no new and closer prior art has been discovered which cures this deficiency of the previously presented combined embodiment, or which independently fairly teaches or suggests the above described features of claim 1, in combination with the balance of the features of claim 1 irrespective of the previously cited art. Accordingly, claim 1 and all dependent claims are found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

            
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit